reports of the united_states tax_court guardian industries corp petitioner v commissioner of internal revenue respondent docket no filed date sec_162 denies a deduction for any fine or similar penalty paid to a government for the violation of any law sec_1_162-21 income_tax regs provides that the term government includes a corporation or other entity serving as an agency_or_instrumentality of a domestic or for- eign government in p a u s_corporation paid a fine to the commission of the european community commission for participating in a price-fixing cartel that violated the com- petition provisions of european community ec law p sub- sequently claimed a deduction for this payment on its federal_income_tax return r disallowed the claimed deduc- tion under sec_162 contending that the commis- sion is an instrumentality of the government of a foreign_country within the meaning of sec_1_162-21 income_tax regs held the phrase government of a foreign_country as used in sec_1_162-21 income_tax regs may refer both to the government of a single foreign_country and to the governments of two or more foreign countries held further the commission is an entity serving as an instrumentality of the ec member states within the meaning of sec_1_162-21 and income_tax regs held further p’s claimed deduction for the fine paid to the commission was properly disallowed under sec_162 allen duane webber jaclyn j pampel summer m aus- tin and katie m marcusse for petitioner dennis m kelly heather l lampert and robert m morri- son for respondent opinion lauber judge following an examination of petitioner’s federal_income_tax returns for the internal rev- enue service irs or respondent determined tax deficiencie sec_2 united_states tax_court reports and accuracy-related_penalties under sec_6662 after concessions the remaining substantive issue concerns the deductibility of a ö20 million payment that petitioner made in to the commission of the european community commission the irs disallowed a deduction for this pay- ment under sec_162 which provides that n o deduc- tion shall be allowed for any fine or similar penalty paid to a government for the violation of any law the par- ties have filed cross-motions for partial summary_judgment on this point petitioner does not dispute that the ö20 million payment was a fine or similar penalty or that this payment was made for the violation of a law the question the parties have submitted for resolution by summary_judgment is whether the payment was made to a government the answer depends on whether the european community ec and specifically the commission is an agency or instrumen- tality of t he government of a foreign_country within the meaning of sec_1_162-21 income_tax regs we hold that the term government of a foreign_country as used in this regulation can refer to a single government or to multiple governments and thus embraces the govern- ments of the ec member states we further hold that the ec and specifically the commission is an instrumentality of the ec member states considered individually and collec- tively we believe these holdings to be consistent with a recent opinion of the u s court_of_appeals for the second circuit which holds that the ec is an agency or instrumen- tality of a foreign state for purposes of the foreign sov- ereign immunities act fsia u s c sec b see 764_f3d_129 2d cir vacating 814_fsupp2d_189 e d n y concluding as we do that the ö20 million fine was non- unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all mone- tary amounts to the nearest dollar the parties filed a stipulation of settled issues resolving the other sub- stantive issue concerning petitioner’s subpart_f foreign_base_company_services_income upon disposition of the pending motions the only out- standing matters will be the accuracy-related_penalties and computational adjustments guardian indus corp v commissioner deductible under sec_162 because it was paid to an instrumentality of the government of a foreign_country we will grant respondent’s motion for partial summary judg- ment and deny petitioner’s motion background the following facts are not in dispute and are derived prin- cipally from the pleadings the stipulation of facts and the related exhibits at the time petitioner filed its petition its principal_place_of_business was in michigan the european economic community the ec was established in pursuant to the treaty establishing ec treaty the ec was created to accomplish common objec- tives that could not be efficiently achieved by individual action of the member states the european union eu came into existence in with the treaty on european union during the ec had member states and was one of several entities collectively constituting the eu with a sepa- rate legal personhood distinct from the eu the parties submitted an extensive stipulation of facts with attached exhibits that deals comprehensively with relevant aspects of ec law where necessary we have consulted resources outside the stipulation to provide a fuller picture see rule the court’s determination of for- eign law shall be treated as a ruling on a question of law 85_tc_1024 n determining that the court is not bound by the stipulations of the parties as to matters of law 481_fsupp_1275 s d n y f ederal judges may reject even the uncontradicted conclusions of an expert witness and reach their own decisions on the basis of independent examination of foreign legal authorities aff ’d without published opinion 633_f2d_203 2d cir we cite the consolidated version of the treaty on european union and of the treaty establishing the european community c e in the lisbon treaty incorporated the ec along with other euro- pean bodies into the eu see treaty of lisbon amending the treaty on european union and the treaty establishing the european community date o j c the ec continued to operate as it had previously but after it was no longer an independent entity see brian f havel gabriel s sanchez restoring global aviation’s ‘cos- mopolitan mentalite ’ b u int’l l j n while some schol- ars have labored in the past to keep the european union conceptually sep- arate from the european community with the former referring to a geo- graphic and political territory and the latter designating a source of law continued united_states tax_court reports under the ec treaty shared objectives were to be imple- mented by the ec acting alone by the ec and the member states sharing competences or by the ec’s undertaking to support coordinate or supplement actions of the individual member states the ec treaty defines the ec’s areas of authority and limits its powers to act outside those areas see ec treaty art as relevant to this opinion the institu- tional framework created to implement the goals of the ec consists of the parliament the council and the commission along with the court of justice and the court of auditors id art the parliament a semi-legislative body consists of rep- resentatives directly elected by the citizens of the member states the council is a legislative body composed of govern- ment ministers from each member state who are authorized to commit their respective governments id art the council exercises jointly with the parliament legislative and budgetary functions see id arts however the council and the parliament generally exercise their decision- making power only upon the basis of a proposal from the commission the commission functions in effect as the ec’s executive branch it consists of a president from one member state who is nominated by the council and approved by the par- liament and a commissioner from each other member state the latter must be approved by the parliament and by the council which appoints each commission member to a five- year term id art commission members are required to be completely independent in the performance of their duties which means that they must act solely on behalf of the ec and not on behalf of any individual member state or the government thereof individual commission members can be removed only for cause by the court of justice upon proper application by the council or the commission see id art to further economic unity and the goal of a well-regulated common market the ec treaty tasks the commission with enforcing rules governing competition and free trade these include rules that bar price-fixing abusive market positions and mergers that violate competition mandates see id arts and policy the lisbon treaty abolished this distinction guardian indus corp v commissioner as in effect during ec treaty article restricted among other things actions that directly or indirectly fixed the purchase or selling prices of goods on application of a member state or on its own initiative the commission was authorized to investigate cases of suspected infringement of article propose measures to bring the infringement to an end and if the infringement continued record the infringement in a decision id art a commis- sion decision addressing competition or free trade violations is binding upon all those to whom it is addressed ec treaty art during the relationship between the commission and the competition authorities of the member states was gov- erned by a regulation enacted by the council in see regulation no o j l under this regula- tion responsibility for enforcing ec competition rules pre- viously exercised by the commission alone was shared between the commission and national authorities national authorities and national courts were thenceforth required to apply ec treaty article sec_81 and sec_82 in individual cases regu- lation arts they were also empowered to impose liability on infringing parties and decree remedies based on ec as well as national law provided the application of national law did not prejudice the uniform application of ec rules governing competition regulation requires the commission and national authorities to apply ec competition law in close coopera- tion id art to achieve this goal the regulation established the european competition network ecn con- sisting of the commission and national competition agencies participants in the ecn were encouraged to pool experience share information conduct joint investigations and allocate resources in an efficient manner after article sec_81 and sec_82 were replaced by article sec_101 and sec_102 treaty on the functioning of the european union o j c an ec notice issued in explained the objectives of the ecn see commission notice on cooperation within the network of competition au- thorities o j c together the national authorities and the commission form a network of public authorities they act in the public interest and cooper- ate closely in order to protect competition the network is a forum for continued united_states tax_court reports the commission is authorized to conduct necessary inspec- tions with the aid of national authorities by entering places of business examining books_and_records and sealing busi- ness premises id art businesses are required to submit to these inspections if a business opposes an inspection the relevant member state is required to provide the commission with any needed assistance including the assistance of the state’s police power although regulation permits national authorities to bring infringement actions the commission has a right_of_first_refusal to commence its own proceeding a national authority must inform the commission in writing before taking any formal steps toward conducting its own investiga- tion if the commission does not act at that time the rel- evant national authority before issuing any decision con- cerning infringement must inform the commission of the impending decision the commission again has the option rarely exercised at this juncture to commence a proceeding of its own the commission’s initiation of proceedings relieves national authorities of their competence to apply ec competition rules to the matter once the commission issues a decision national authorities and courts are barred from taking any_action inconsistent with its decision id arts after beginning a proceeding the commission continues to share information with relevant national authorities and may consult in a collaborative manner with the council or the parliament before recording a decision finding infringe- ment the commission confers with the advisory committee on restrictive practices and dominant positions composed of representatives of national authorities of the member states discussion and cooperation in the application and enforcement of ec competition policy it provides a framework for the cooperation of euro- pean competition authorities in cases where article sec_81 and sec_82 of the treaty are applied and is the basis for the creation and maintenance of a common competition culture in europe t he commission would be foolish to ignore the inter-institutional context within which all european policy is made it should come as no surprise to find therefore that the commission has often encouraged par- liamentary and council involvement where formally none was necessary michelle cini lee mcgowan competition policy in the european union guardian indus corp v commissioner member states through this committee may have their opin- ions heard but they cannot override the commission’s deci- sion or dictate the final outcome commission decisions are ultimately enforced by national authorities ec treaty art national authorities are required to enforce commission decisions with no formality other than verification of the decision’s authenticity without modifying the decision or limiting its scope ibid following this verification the commission can proceed to seek enforce- ment of its decision in accordance with the law of the member state by bringing the matter before the relevant national tribunal this case arises from an investigation that the commission conducted of guardian industries corp guardian and its wholly owned luxembourg subsidiary guardian europe s a r l guardian europe guardian and guardian europe manufactured and sold float glass fabricated-glass products fiberglass insulation and other building materials to cus- tomers in europe and elsewhere in a group of glass producers and suppliers approached petitioner with a view to discussing and agreeing on prices and price increases for glass products the commission suspected that these compa- nies were fixing prices of their products and initiated an investigation into this suspected anticompetitive behavior in date the commission concluded its investiga- tion and issued a decision determining that guardian and guardian europe had participated in a cartel that infringed the competition provisions of ec treaty article by fixing prices in date the commission notified guardian and guardian europe of its decision and advised that they were jointly and severally liable for a fine of ö148 million in date petitioner paid the commission ö20 million guardian europe paid the commission ö91 million and the two companies provided the commission a guaranty covering the remaining ö37 million neither the payment by guardian europe nor the guaranty is at issue here guardian timely filed its federal_income_tax return for on its return guardian deducted the payment it made to the commission which was dollar_figure when converted to dollars at the relevant exchange rate following an exam- ination the irs sent petitioner a notice_of_deficiency dis- allowing this deduction under sec_162 united_states tax_court reports i summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 we may grant summary_judgment when there is no genuine dis- pute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the parties agree on all questions of basic fact and have expressed that consensus by filing cross-motions for partial summary_judgment we conclude that the question presented is appropriate for summary adju- dication ii governing statutory framework sec_162 permits taxpayers to deduct all the ordi- nary and necessary expenses paid_or_incurred during the tax- able year in carrying on any trade_or_business sec_162 excepts from this general_rule any fine or similar pen- alty paid to a government for the violation of any law the parties have stipulated that guardian’s payment to the commission constitutes a fine or similar penalty paid for the violation of a law the parties disagree as to whether the payment was made to a government the treasury regulations provide that no deduction shall be allowed for a fine or penalty paid to the government of the united_states a state a territory or posses- sion of the united_states the district of columbia or the common- wealth of puerto rico the government of a foreign_country or a political_subdivision of or corporation or other entity serving as an agency_or_instrumentality of any of the above sec_1_162-21 income_tax regs petitioner stipulated that i f the commission was an ‘agency or in- strumentality’ of the government of a foreign_country within the meaning of sec_1_162-21 guardian was not entitled to deduct the payment under sec_162 petitioner informed the court that it does not agree in substance that the payment constituted the payment of a ‘fine or penalty ’ but it agreed that it would not contest the commissioner’s determination that the payment should be so character- ized guardian indus corp v commissioner petitioner does not challenge the validity of this regulation respondent agrees that the commission is neither t he government of a foreign_country nor a political subdivi- sion thereof accordingly the question for decision is whether the commission is an entity serving as an agency_or_instrumentality of t he government of a foreign_country within the meaning of this regulation the parties have not brought to our attention and we have not discovered any prior authority that addresses this question directly a government of a foreign_country the commission is required to act on behalf of the ec and its member states collectively and it is forbidden to act in the exclusive interest of any single government before we examine whether agency_or_instrumentality therefore we must answer the threshold question whether the term government of a foreign_country as used in sec_1_162-21 income_tax regs embraces the plural as well as the singular the commission is an as a general matter of statutory interpretation unless the context indicates otherwise-words importing the singular include and apply to several persons parties or things u s c sec_1 this canon of construction is fully applicable in federal tax cases see sec_7701 referring to u s c sec_1 for s ingular as including plural this court and other courts have invoked this principle in numerous contexts analogous to that here in 3_tc_131 aff ’d 144_f2d_998 2d cir the question was whether interest_paid on bonds issued by the port of new york authority a joint agency of the states of new york and new in his final summary_judgment brief respondent contends for the first time that his interpretation of the regulation is entitled to deference under 325_us_410 we need not decide whether respondent timely advanced his deference argument or whether we would defer to litigating positions that do not derive their sup- port from regulations rulings or longstanding administrative practice see 488_us_204 132_tc_368 citing 108_tc_107 as explained more fully below we are able to decide this case in respondent’s favor without according any deference to his interpretation of sec_1_162-21 in- come tax regs united_states tax_court reports jersey was exempt from tax under a statute that excluded from gross_income interest on the obligations of a state territory or any political_subdivision thereof id pincite citing sec_22 of revenue acts of and after concluding that the port authority exercised sovereign powers the court addressed the final objection that it is not a political_subdivision of ‘a’ state but of two states and hence falls outside the exemption id pincite we rejected this argument t he answer as we see it is that the port authority is the political_subdivision of a state-the state of new york-and also the political_subdivision of another state-the state of new jersey ibid the court_of_appeals for the second circuit in an opinion by judge augustus hand affirmed this conclusion see estate of shamberg f 2d pincite the argument that the exemp- tion does not apply to the authority because two states rather than one created the agency is far from persuasive in rjr nabisco f 3d pincite citing u s c sec b the court_of_appeals held that the ec constitutes an organ of a foreign state and is thus an agency_or_instrumentality of a foreign state for fsia purposes as judge leval put it there is no logic to the proposition that an entity that serves as an organ of one foreign state cannot also serve as the organ of another id pincite citing u s c sec_1 the court found no indication in the fsia that the phrase ‘a foreign state’ must be interpreted to exclude an organ that serves as an agency of several states ibid accord eg in re aircrash disaster near roselawn 96_f3d_932 7th cir holding that an entity cre- ated by multiple governments is an agency or instrumen- tality under fsia 35_f3d_205 5th cir same in re eal corp no cv578 slr wl d del date entity created by european nations and responsible for euro- pean air traffic control was an instrumentality of a foreign state under fsia 700_fsupp_1400 e d va corporation created by treaty among four nations was an instrumentality of a foreign state under fsia we are instructed to apply the singular-includes-the-plural canon of construction unless the context indicates other- wise u s c sec_1 see metallics recycling co v commis- guardian indus corp v commissioner sioner 79_tc_730 w hether the rule_of u s c sec_1 is to be applied depends upon congres- sional intent in enacting the statute aff ’d 732_f2d_523 6th cir we discern nothing in sec_162 or the congressional intent underlying its enactment that would render this canon of construction inapplicable here congress enacted sec_162 to preclude tax deductions for civil penalties imposed for violation of u s or foreign law see 105_tc_94 aff ’d without published opinion 98_f3d_1338 5th cir peti- tioner has stipulated that the ö20 million fine was imposed for violation of ec law under ec law both the commission and ec national authorities could investigate and sanction violations of ec treaty article sec_81 and sec_82 had the commis- sion not proceeded against guardian an ec member state could have initiated a substantially identical infringement proceeding and could have imposed the same liability upon petitioner for the same conduct based on the same ec law it would be an odd result and a result plainly contrary to the statute’s purpose if a penalty imposed by one member state would be nondeductible under sec_162 whereas the same penalty imposed by multiple member states or an entity acting on their behalf would qualify for deduction like the district_court in ledonne f_supp pincite we decline to construe sec_162 and the regulations interpreting it by employing an unnecessary literalism that runs counter to their purpose and ignores the well- established international practice of states acting jointly through treaty-created entities for public or sovereign pur- poses we conclude that the phrase government of a foreign_country as used in sec_1_162-21 income_tax regs may refer both to the government of a single foreign_country indeed it is not clear to what extent petitioner disputes the applica- tion of the singular-includes-the-plural canon of construction in its final reply brief petitioner agrees that t he commission is not automatically disqualified as an ‘agency or instrumentality’ of ‘the government of a for- eign country’ solely because the european community was formed by more than one member state petitioner hypothesizes for example that an agency_or_instrumentality of the latvian government could also serve as an agency_or_instrumentality of the estonian government provided that the entity qualified as an agency_or_instrumentality under petitioner’s proposed test united_states tax_court reports and to the governments of two or more foreign countries as applied here the term embraces the governments of the ec member states acting individually or collectively cf rjr nabisco f 3d pincite the european community was formed by its member nations to serve on their collective behalf we see no reason why it is not properly described as an organ of each nation the remaining ques- tion and the chief focus of the parties’ dispute is whether the commission is an entity serving as an agency_or_instrumentality of the ec member states we turn now to that question b agency_or_instrumentality because the terms agency and instrumentality as used in sec_1_162-21 income_tax regs are not defined in the statute the regulations or the legislative_history we employ the standard tools of construction to discern their meaning regulations are interpreted in the same manner as statutes see 141_tc_551 citing 986_f2d_60 4th cir aff ’g t c memo in determining the plain meaning of the statute the court must look to the particular statutory language at issue as well as the language and design of the statute as a whole 486_us_281 nor- folk energy inc v hodel 898_f2d_1435 9th cir when a statute is ambiguous a court must find the interpretation that can most fairly be said to be embedded in the statute in the sense of being most harmonious with its scheme and with the general purposes that congress manifested nlrb v lion oil co 352_us_282 plain meaning proposed by guardian our initial inquiry is whether the language of the regula- tion is so plain as to permit only one reasonable interpreta- tion of the phrase agency_or_instrumentality see eg 519_us_337 peti- tioner’s central argument hinges on its submission that this phrase does have a plain meaning according to guardian t he common sense reading of the term ‘agency or instrumentality’ in the context of the applicable regulatory language and as informed by applicable dictionary defini- guardian indus corp v commissioner tions demonstrates that such term encompasses only entities that act as divisions or subsidiary branches of a govern- ment under guardian’s proposed test an entity qualifies as an agency_or_instrumentality of a foreign government only if it is controlled by that government acts exclusively on behalf of that government and is subordinate to that government the commission would not pass this test we do not agree that the phrase agency or instrumen- tality has an unambiguous plain meaning a term is ambig- uous if it is capable of being understood in two or more pos- sible senses or ways 534_us_84 agency and instrumentality are terms of considerable breadth and they are susceptible of different meanings in different contexts although guardian offered dictionary definitions showing that agency_or_instrumentality can refer to an administrative division of a government both words are commonly used in other less specific senses for example agency is defined as t he means or mode of acting instrumentality and instrumen- tality is defined as a means an agency american herit- age dictionary 5th ed black’s law dictionary 9th ed defines an instrumentality as a thing used to achieve an end or purpose and as a means or agency through which a function of another entity is accom- plished see rjr nabisco f 3d pincite although some definitions characterize an organ as subordinate to a larger entity the fact that a word is sometimes used to refer to a smaller part of a larger whole does not mean that the word can serve only in that fashion judicial precedent is hostile to the notion that the terms agency and instrumentality have an unambiguous plain meaning that dictionaries can illuminate we have discov- ered at least five distinct tests that courts have employed to determine in various contexts whether an entity is an agency_or_instrumentality of government see 657_f2d_183 8th cir whether entity is an agency_or_instrumentality for purposes of intergovern- mental tax immunity aff ’d 455_us_995 40_f3d_817 6th cir same 378_f3d_213 2d cir whether entity is an agency_or_instrumentality for fsia united_states tax_court reports purposes 448_f2d_1067 d c cir whether entity is an agency for apa purposes 533_f2d_1376 5th cir whether entity is an agency for purposes of sec_911 exclusion for foreign_earned_income indeed an entity can be an agency_or_instrumentality of government for one purpose but not another compare 329_f2d_960 ct_cl american red cross is an instrumentality of the united_states with revrul_60_36 1960_1_cb_279 american red cross is not an agency of the united_states for purposes of excluding for- eign income from taxation under former sec_911 none of these courts found the term agency_or_instrumentality to have a plain meaning and none of them relied on dic- tionary definitions as a reliable guide to discerning the proper interpretation of these words in context petitioner has cited no case in which a court has done so moreover we find little merit in the definition that peti- tioner proposes to capture the plain meaning of these terms if we adopted guardian’s definition of agency or instrumen- tality these words in the regulation would become super- fluous according to guardian an entity qualifies as an agency_or_instrumentality only if it acts as a division or subsidiary branch of a government to which it is subordinate and by which it is controlled under this definition an agency_or_instrumentality equates to a political subdivi- sion see eg 440_f3d_579 ndollar_figure 2d cir political_subdivision includes all governmental units beneath central government including local governments the it is a well-accepted canon of construction that a statute ought to be construed so that no clause sentence or word i sec_12 petitioner cites two cases in which courts determined the meaning of instrumentality by applying the canon of construction noscitur_a_sociis see 604_f3d_1307 11th cir 465_f3d_65 2d cir these cases are inapposite the noscitur_a_sociis canon cannot properly be applied to interpret the regula- tion at issue see infra pp in any event these cases show the error of petitioner’s submission that the phrase agency_or_instrumentality has an unambiguous plain meaning only if an attempt to discern the plain meaning fails because the statute is ambiguous do we resort to canons of construction green f 3d pincite guardian indus corp v commissioner rendered superfluous void or insignificant see 533_us_167 the regulation at issue explicitly refers in the disjunctive to a political_subdivision on the one hand and to an agency_or_instrumentality on the other see sec_1_162-21 income_tax regs dis- allowing deduction for fine paid to a political_subdivision of or a corporation or other entity serving as an agency_or_instrumentality of any of the above by equating agency_or_instrumentality with political_subdivision petitioner would deprive agency_or_instrumentality of any inde- pendent meaning we decline to adopt an interpretation of the regulation that renders a substantial portion of it mean- ingless see filler f 3d pincite rejecting plaintiffs’ proposed construction of fsia under antisurplusage canon because it would equate foreign state with political sub- division whereas statute repeatedly employs those terms in the disjunctive petitioner tries to support its proposed definition of agency_or_instrumentality by relying on the canon of construction noscitur a sociis-a latin phrase meaning it is known by its associates this canon of construction hold s that the meaning of an unclear word or phrase should be determined by the words immediately surrounding it black’s law dictionary while noscitur_a_sociis is most commonly applied to lists of three or more terms it may apply when two or more words are grouped together 2a norman j singer j d shambie singer sutherland statutory construction sec_47 pincite 7th ed because political_subdivision appears in the same clause as agency_or_instrumentality petitioner argues that the latter phrase should be given a limiting construction that essen- tially equates it to the former this argument is unconvincing for two reasons first noscitur_a_sociis is properly applied to limit the scope of a potentially broad statutory term not to render that term altogether superfluous for example in 367_us_303 the supreme court employed noscitur_a_sociis to interpret the term discovery as used in sec_456 of the code which imposed tax on i ncome resulting from exploration dis- covery or prospecting whereas discovery is a broad term that in other contexts can include geographical and scientific united_states tax_court reports discoveries the court held that its association with explo- ration and prospecting suggested that the term as used in this statute had the narrower meaning of discovery of min- eral resources g d searle co u s pincite this application of noscitur_a_sociis did not deprive discovery of independent meaning it simply limited the scope of the term to one type of discovery by contrast petitioner’s application of this canon would equate agency_or_instrumentality with political_subdivision and thus render the former phrase superfluous second noscitur_a_sociis is typically applied to a series of coequal terms that are in a syntactically equivalent position see eg g d searle co u s pincite applying this canon to income resulting from exploration discovery or prospecting 465_f3d_65 2d cir applying this canon to any department agency special purpose district or other instrumentality of a state here we do not have a series or list of three coequal terms rather the regulation defines government to include a political_subdivision of or corporation or other entity serving as an agency_or_instrumentality of any of the above sec_1_162-21 income_tax regs this is not a series to which noscitur_a_sociis is properly applied because the syntax tells us to expect two distinct sets not three coequal members of the same set in sum we conclude that paragraph a of the regulation does not have a plain meaning and we reject the specific plain meaning definition that guardian proposes because we determine the phrase agency_or_instrumentality as used in this regulation to be ambiguous we must look beyond the plain meaning and find the interpretation that makes the most sense given the context in which this phrase appears see lion oil co u s pincite for example assume a regulation that defined a disqualified_person to include a family_member of or a business partner or associate of an individual the noscitur_a_sociis canon might properly be applied to give similar scope to the terms business partner and associate however this canon could not properly be applied to equate business partner or as- sociate with family_member similarly here noscitur_a_sociis may rea- sonably be applied to give similar scope to the terms agency and instru- mentality but this canon cannot properly be applied to equate agency_or_instrumentality with political_subdivision guardian indus corp v commissioner a functional approach courts tasked with ascertaining whether a particular entity is an agency_or_instrumentality of government have found it difficult to rely on dictionary definitions because it is clear that any general definition can be of only limited utility to a court confronted with one of the myriad organizational arrangements for getting the business of the government done courts have generally adopted a more functional approach to this question 504_f2d_238 d c cir determining whether initial review group performing peer review on proposals for government grants was an agency for freedom_of_information_act purposes the unavoidable fact as judge mcgowan explained is that each new arrangement must be examined anew and in its own con- text id pincite our task is to determine the appropriate test to use in deciding whether the commission should be regarded as an agency_or_instrumentality of the ec member states given the context in which it operates and the legislative purpose underlying sec_162 we addressed a similar question in estate of shamberg where we held that the port of new york authority a joint agency of new york and new jersey was a political sub- division for purposes of the tax exemption for interest_paid on state and local bonds see supra pp the port authority was a m utual endeavor approved by the legislatures of the two states and congress designed to assure cooperation in the development of the port of new york estate of shamberg t c pincite it was constituted by the proper authorities of each state for the purpose of carrying out some of its public functions id pincite and it was engaged in the performance of a sovereign function of each of the states of new york and new jersey id pincite- quoting 34_bta_1229 aff ’d 92_f2d_999 2d cir we deemed it immaterial that the port authority lacked certain sovereign powers such as the power to tax see ibid and we concluded that it need not necessarily exercise an ‘essential’ govern- mental function id pincite rather we held that the port authority was a political_subdivision of new york and new jersey and that the interest_paid on its bonds was exempt united_states tax_court reports from federal_income_tax because it had been delegated the right to exercise part of the sovereign power of the state the courts have applied a similar analysis in holding that federal reserve banks constitute instrumentalities of the united_states for purposes of immunity from state and local taxation for example in metrocentre improvement dist the court_of_appeals for the eighth circuit cited supreme court precedent for the proposition that a governmental instrumentality is one that performs an important govern- mental function f 2d pincite citing 314_us_95 and 295_us_229 applying this test the court held that the bank was an instrumentality of the federal government because it conducted important govern- mental functions regarding the issuance of currency and general fiscal duties of the united_states ibid the court reached this conclusion notwithstanding the great independence from political authority that federal reserve banks enjoy in performing their duties id pincite n this test like the test we adopted in estate of shamberg focuses not on whether the government has plenary control_over the entity but on whether the entity exercises sovereign powers and discharges an important governmental function see eg 851_f2d_803 6th cir in a variety of contexts courts have stated that t he authority to act with the sanction of government behind it determines whether or not a governmental agency exists 176_f2d_984 9th cir whether an entity has the authority to act with the we noted in estate of shamberg that the port authority would also constitute a political_subdivision under the test adopted in 231_us_335 which held that a levee district endowed with taxing powers was a political_subdivision where it was a subordi- nate agency of the state exercising a power of the state see estate of shamberg t c pincite however the principal basis for this court’s holding was that the port authority had been delegated the right to exer- cise part of the sovereign power of the state id pincite see eg 589_f2d_1191 3d cir whether entity was an agency for apa purposes 278_f2d_100 4th cir whether entity was an agency for pur- poses of foreign_earned_income_exclusion aff ’g 30_tc_559 188_f2d_558 9th cir whether military governor of hawaii was an agency of the united_states for purposes of guardian indus corp v commissioner sanction of government behind it seems especially relevant in the context of sec_162 the power to impose fines and penalties is an essential attribute of sovereignty thus in determining whether an entity an agency_or_instrumentality for purposes of sec_162 it is impor- tant to ascertain not only whether the entity has been dele- gated power to impose fines but also whether it has the authority of government behind it when it seeks to collect the fine or otherwise enforce its decision the real sting from imposition of a fine or penalty follows from the ability to col- lect it is we conclude that an entity should be regarded as an agency_or_instrumentality for purposes of sec_162 if it has been delegated the right to exercise part of the sov- ereign power of a government or governments if it performs an important governmental function and if it has the authority to act with the sanction of government behind it this functional test is most harmonious with the statutory scheme and with the general purposes that con- gress manifested when acting to disallow tax deductions for payments determined to violate public policy see lion oil co u s pincite application to the commission the member states created the ec to establish a common market and an economic and monetary union and to pro- mote throughout the community a harmonious balanced and sustainable development of economic activities ec treaty art the management of a common currency and the maintenance of economic stability are quintessential national purposes rjr nabisco f 3d pincite the ec and the commission perform an array of important govern- ment functions including the regulation of commerce the issuance of currency and overseeing the fiscal affairs of the ec member states see metrocentre improvement dist f 2d pincite the commission acts as the executive branch of the ec because a proposal from the commission is a prerequisite for portal-to-portal act of 141_fsupp2d_25 d d c same 408_fsupp_280 w d okla same united_states tax_court reports most actions by the council and the parliament the commission performs important government functions in every field in which the ec operates in particular the member states conferred upon the ec and the commission the authority to enforce laws regarding free trade and com- petition the enforcement of competition laws and the implementation of competition policy-whether by the commission in europe or the federal trade commission in the united states-constitute important government func- tions the member states and the commission share authority for enforcing ec competition law and national authorities are required to apply ec competition law in their own courts but once the commission initiates proceedings the member states are barred from bringing their own actions this makes it clear that the commission has been delegated the right to exercise part of the sovereign power of the ec member states see estate of shamberg t c pincite the power to impose civil and criminal penalties for viola- tion of law is an essential attribute of sovereignty the commission and national authorities are authorized to impose the same types of penalties under the same ec law for the same types of anticompetitive behavior petitioner has stipulated that the ö20 million penalty at issue was imposed for violation of law because the commission has been dele- gated final authority to impose penalties for violation of law it clearly exercises sovereign power the commission likewise has t he authority to act with the sanction of government behind it lassiter f 2d pincite when conducting investigations the commission is authorized to enter places of business examine books_and_records and seal business_premises regulation art if a business opposes an inspection the member state must provide the commission with any needed assistance including the assistance of the state’s police power when the the united_states recognizes the ec’s sovereign authority over anti- trust matters in enacting the international antitrust enforcement assist- ance act of pub_l_no 108_stat_4597 current version pincite u s c secs congress provided that a regional eco- nomic integration organization such as the ec may act as the antitrust authority for its member states see u s c sec_6211 h_r rept no pincite u s c c a n guardian indus corp v commissioner commission enters a decision that decision must be enforced by national authorities no formality is required other than verification of its authenticity the commission has the authority to act with the sanction of government behind it because it can impose penalties for violation of ec law and these decisions must be enforced by the governments of all ec member states we conclude that the commission is an entity serving as an agency_or_instrumentality of the ec member states within the meaning of sec_1_162-21 income_tax regs and specifically that it serves as an instrumentality of the ec member states because it exercises part of the sov- ereign power of the ec member states performs important government functions and has authority to act with the sanction of those governments behind it we believe this conclusion to be consistent not only with judicial precedent in analogous areas of law but also with the legislative pur- pose underlying sec_162 congress enacted this provi- sion to prevent taxpayers from deducting fines_or_penalties paid for violation of u s or foreign law the ö20 million pen- alty at issue here was imposed and paid for violation of ec law given the context and statutory purpose it makes no difference that the penalty was paid to the commission on behalf of ec member states collectively rather than to the government of an ec member state individually petitioner’s arguments guardian concedes that the ö20 million penalty would be nondeductible under sec_162 if it had been paid for example to the government of france a political_subdivision of the government of france or a competition agency subordinate to the government of france in urging the the district_court in in re eal corp no 93-cv578 slr wl at reached a similar conclusion in a related context eurocontrol is charged with the regulation and governance of aviation and air traffic in its fifteen european member states but for the creation of eurocontrol each of eurocontrol’s member states likely would maintain its own faa-equivalent to perform the duties presently performed by eurocontrol within the borders of that nation it is beyond dispute that each such entity would be an ‘agency or instrumentality of a foreign state’ within the meaning of the fsia formation of eurocontrol by these sovereigns should not change this result united_states tax_court reports opposite result here petitioner relies chiefly on the fact that the commission is not controlled by or subordinate to the government of any individual ec member state we have already rejected petitioner’s proposed definition of agency_or_instrumentality as a matter of textual interpretation see supra pp we likewise find it to be unsupported by judicial precedent or common sense petitioner’s central argument is that an agency_or_instrumentality must be below a government this argument might have appeal if we were considering whether an entity is an agency_or_instrumentality of a single known govern- ment guardian cites cases for example addressing whether a territory or possession_of_the_united_states constitutes an agency thereof for purposes of the foreign_earned_income_exclusion under sec_911 and b b ii because an entity serving as an agency_or_instrumentality of a single government will almost invariably be subordinate to that government these courts logically employed a control test petitioner’s approach has less appeal when one is consid- ering the status of an entity as an agency or instrumen- tality of multiple governments when sovereign states enter into a treaty to accomplish shared goals it is rare that any signatory nation exercises unilateral control_over the entities thus created typically signatories voluntarily restrict their authority to act unilaterally as the ec member states have done in favor of a collective regulatory scheme that they believe will serve their long-term interests the fact that the commission is not subordinate to or subject_to the control of any individual member state thus has little relevance in deciding whether it is an agency_or_instrumentality of the member states collectively the precedents dealing with entities created by multiple sovereigns supports this commonsense conclusion in estate of shamberg for example neither new york nor new jersey could exercise unilateral control_over the port authority since its power was exercised by commissioners half of see 980_f2d_148 2d cir panama canal commission was an agency of the united_states compare 533_f2d_1376 5th cir trust territory of the pa- cific islands is an agency of the united_states with 580_f2d_1323 9th cir trust territory of the pacific is- lands is not an agency of the united_states rev’g 64_tc_909 guardian indus corp v commissioner whom were appointed by the governor of each state this court nevertheless held the port authority to be a political_subdivision of new york and of new jersey t c pincite in ledonne f_supp pincite the defendant was a cor- poration created by a treaty among four persian gulf nations no government could exercise unilateral control_over the corporation because it was owned equally by the four foreign states not one which has a majority of its shares ibid the court nevertheless held that the airline was an agency_or_instrumentality of a foreign state for fsia pur- poses ibid and in in re eal corp wl at the court held that an entity created by nations to operate the european air traffic control system was an agency_or_instrumentality of a foreign state under the fsia even though it was not subordinate to or subject_to the unilateral control of any single nation petitioner notes correctly that the commission far from being subject_to control by individual member states can act in a manner contrary to a member state’s wishes and interest the commission for example may investigate and fine a company resident in a member state-as it did here with respect to guardian europe a luxembourg company- over objection from that state petitioner also notes correctly that while member states under the ec treaty have ultimate control_over the ec and the commission they cannot control the day-to-day operations of either entity or dictate its conclusions concerning any particular matter neither of these observations undermines the status of the commission as an instrumentality of the member states no nation joined the ec expecting that every issue would be decided in its favor european nations joined the union because they believed that the long-term strategic benefits of membership would outweigh short-term tactical losses in order for the commission to constitute an instrumentality of the member states it is not necessary that each nation as noted earlier petitioner agrees in theory that an entity can be an agency_or_instrumentality of government even though it has been formed by more than one sovereign see supra note however petitioner asserts that this could be true only if that entity is controlled by is subordinate to and acts on behalf of each government considered separately petitioner cites no example of such an entity and it is hard to understand how such an entity could function efficaciously in the real world united_states tax_court reports benefit equally from or be entirely happy with every deci- sion the commission makes nor is the status of the commission as an instrumen- tality of the ec member states undermined by the relative independence they have given it the particular form that an entity assumes is not determinative as to whether it is an agency_or_instrumentality of government see 309_us_517 t he form which government takes is wholly immaterial lassiter f 2d pincite the u s congress has endowed various regulatory agencies with considerable independence by providing for example that their members can be removed only for cause and by staggering their terms so as not to coincide with election cycles see eg 295_us_602 the possession of such independence does not deprive the federal trade commis- sion the federal reserve board or the national labor rela- tions board_of its status as an instrumentalit y of the united_states we see no reason why a different analysis should apply to the commission the level of independence that member states have chosen to give to the commission should have no relevance in deciding whether the penalties it imposes can escape the bar on tax deductibility that con- gress enacted in sec_162 cf rjr nabisco f 3d pincite ec constitutes an organ of the ec member states for fsia purposes even though member states do not micro- manage every aspect of its activities 40_f3d_817 6th cir education trust constituted a public agency for purposes of intergovern- mental tax immunity even though the trust was functionally independent of the state and fiscally independent finally petitioner contends that the test we have adopted proves too much according to guardian if the commission is recognized as an agency_or_instrumentality of govern- ment for purposes of sec_162 the same conclusion would follow for thousands of additional treaty-based enti- ties and international organizations guardian notes that congress has considered but decided against amending sec_162 to provide that amounts paid to certain non- governmental entities would be treated as paid to a govern- guardian indus corp v commissioner ment unless we adopt its narrow definition of agency_or_instrumentality guardian contends we would unjustifiably expand the scope of sec_162 to include payments to this larger group petitioner has provided no reason to believe that the non- governmental entities it hypothesizes resemble the commis- sion in respects that are salient for purposes of our analysis petitioner has provided no evidence for example that such entities have been delegated sovereign powers to impose pen- alties backed by the sanction of government for violation of law absent such evidence these entities could not qualify under this opinion as instrumentalities of a foreign govern- ment for purposes of sec_162 and we see little rel- evance in the fact that congress has not amended sec_162 to cover amounts paid to nongovernmental entities our holding is that guardian’s ö20 million fine was paid to a governmental entity and is thus covered by sec_162 as it exists because the commission is an entity serving as an agency_or_instrumentality of a foreign government within the meaning of sec_1_162-21 income_tax regs c the filler test the courts have crafted various tests for determining whether an entity constitutes an agency_or_instrumentality of government for purposes of different statutory regimes in filler the court_of_appeals for the second circuit enunciated a five-part test for making this determination for fsia pur- poses in rjr nabisco f 3d pincite the court applied the filler factors to the ec and ruled that it is an organ of a foreign government and thus an agency_or_instrumentality of a foreign government within the meaning of u s c sec b although both parties discuss the filler test neither urges that we adopt it for purposes of resolving the tax question presented here in the interest of completeness we will nevertheless consider how this case might be decided under that approach applying the filler test in the sec_162 context we would reach the same result that the court of see s 111th cong sec h_r 110th cong sec s 110th cong sec s 109th cong sec_2 s 108th cong sec_2 united_states tax_court reports appeals reached in the fsia context see rjr nabisco f 3d pincite this result is consistent with our analysis above under the fsia an entity qualifies for immunity from suit in u s courts if it is an agency_or_instrumentality of a for- eign state one way in which an entity can qualify as an agency_or_instrumentality is if it constitutes an organ of a foreign state or political_subdivision thereof u s c sec a b in filler f 3d pincite the court noted that there is no specific test for ‘organ’ status under the fsia but it mentioned five factors as relevant whether the foreign state created the entity for a national purpose whether the foreign state actively supervises the entity whether the foreign state requires the hiring of public employees and pays their salaries eign country and whether the entity holds exclusive rights to some right in the for- how the entity is treated under foreign state law a court balances these factors without particular emphasis on any given factor and without requiring that every factor weigh in favor of a particular outcome see rjr nabisco f 3d pincite t hese factors invite a balancing process such that an entity can be an organ even if not all of the factors are satisfied 213_f3d_841 5th cir while the five factors provide a helpful framework we will not apply them mechanically or require that all five support an organ-determination the first factor is whether a foreign state or foreign states created the entity for a national purpose this inquiry closely resembles the inquiry we have made as to whether the commission performs an important government func- tion the court_of_appeals in rjr nabisco f 3d pincite deemed it beyond doubt that the member states founded the ec for a ‘national purpose ’ the first filler factor which we believe to be the most important for purposes of sec_162 thus furnishes strong support for the conclu- sion that the commission is an agency_or_instrumentality of the ec member states the second factor is whether a foreign state actively supervises the entity eg whether it regulates the entity or directs its appointments or official acts see 476_f3d_140 guardian indus corp v commissioner 2d cir the court_of_appeals in rjr nabisco f 3d pincite resolved this factor in favor of the ec con- cluding that the member states’ supervision of the council enables them to supervise the ec’s most significant policy decisions although the member states do not control the details of the commission’s regulatory activity or dictate its appointments we reach a similar conclusion here respondent admits and we agree that the commission like the ec operated with a significant degree of autonomy that the commission and its members were required to act independently of their member states and that the par- liament was not directly answerable to the governments of the member states the council the body most closely con- trolled by the member states lacked direct authority to appoint or remove members of the commission on the other hand the member states did nominate the commission’s members and exercised ultimate control_over it defining its areas of authority and limiting its power to act outside those areas ec treaty art the commission’s only source of authority was the ec treaty which the member states retained power to amend the fact that the relevant treaties were amended five times between and evidences the reality of that control the member states did exercise some influence over commission decisions in the competition area the member states coordinated and cooperated with the commission through the european competition network regarding inves- tigations and decisions this cooperation included pooling experience conducting joint investigations sharing informa- tion and allocating cases and resources during the course of investigations the commission often consulted in a collabo- rative manner with the council and the parliament before recording infringement in a decision the commission wa sec_21 significant amendments to the treaties include the following a the single european act date o j l b the teu also known as the treaty of maastricht in c the ec treaty also known as the treaty of amsterdam in d the treaty of nice amending the treaty on european union the treaties establishing the european com- munities and certain related acts date o j c and e the treaty of lisbon amending the treaty on european union and the treaty establishing the european community date o j c united_states tax_court reports required to confer with the advisory committee on restric- tive practices and dominant positions which was composed of representatives of national authorities of the member states thus although the commission could record an infringement contrary to the request of a member state the member states had influence over its decisionmaking process for reasons adequate to themselves the member states have chosen to exercise their supervisory authority over the ec and the commission through a consultative and collabo- rative rather than an autocratic process in the competition arena this supervision is active in the sense that the commission consults regularly with numerous organs of the ec and numerous representatives of the member states all of whom have the ability to influence its decisions cognizant that the second filler factor does not require the foreign state to micro manage every aspect of the organ’s activities rjr nabisco wl at we conclude that the active supervision factor slightly favors the commission or is neutral here the third factor is whether the foreign state requires the hiring of public employees and pays their salaries the court_of_appeals in rjr nabisco concluded that ec officials are public employees in that they exercise ‘powers con- ferred by public law and duties designed to safeguard the general interests of the state ’ rjr nabisco f 3d pincite quoting rjr nabisco f_supp 2d pincite similarly the member states indirectly pay the salaries of ec officials since they pay into the ec’s general fund from which those salaries are paid ibid rjr nabisco nevertheless argued that this factor disfavored organ status because the ec literally employs these individuals it not the member states sets their salaries and cuts their paychecks the court_of_appeals concluded that the formal arrange- ments used to pay diplomatic salaries are of small impor- tance at best id pincite and we agree with that conclusion if we were considering whether the commission were an agency_or_instrumentality of a single foreign government whether that government formally employed its officers might be a salient factor cf glencore ltd v chase manhat- tan bank n a no 92-civ6214 wl at s d n y date concluding that bank officials employed by public the government of india were guardian indus corp v commissioner employees under the fsia but these formal employment details seem insignificant in the present context where we are considering whether a penalty imposed by an entity cre- ated by multiple sovereigns qualifies for a tax deduction the salient fact is that commission officials are public employees who exercise powers conferred by public law including the power to impose penalties backed by the sanction of govern- ment like the court_of_appeals in rjr nabisco we regard the third filler factor as basically neutral here and in any event as a factor that should be given little weight the fourth factor is whether the entity holds exclusive rights to some right in the foreign_country the court_of_appeals in rjr nabisco f 3d pincite concluded that the ec holds the exclusive right to exercise a number of signifi- cant governmental powers in the ec member states including the right to authorize the issue of banknotes within the community and to conclude the multilateral agreements on trade in goods with respect to competition law specifically the commission has the right to conduct investigations of anticompetitive behavior within member states and to record an infringement for competition viola- tions this is an instrumentality of the member states finding that the ec favors factor the fifth factor considers how the entity is treated under foreign state law in rjr nabisco f 3d pincite the member states advised the district_court that they consider the european community to be a governmental entity and the u s department of state advised that it accepts this representation on this basis the court_of_appeals con- cluded that the ec appears to satisfy this factor the fact that the member states have ceded portions of their govern- mental authority to the ec to be exercised by it in their stead and on their collective behalf seems to confirm its status as an organ and agency of the member states ibid petitioner argues that the member states do not regard the commission as an agency_or_instrumentality below them but as a supranational body that is in some sense above them the court_of_appeals answered this argument suc- cinctly this argument depends on the proposition that a governmental entity created by a collectivity of governments cannot be at once a supranational entity and an organ or agency of the actors that created united_states tax_court reports it it appears to us that both descriptions are accurate and the fact that the ec functions as a supranational governmental entity does not negate its also being an organ and agency of its member states which continue to exist as sovereign nations notwithstanding having delegated some of their governmental powers to the supranational agency they created id pincite we agree with this analysis and conclude that the fifth filler factor supports the conclusion that the commission as the executive branch of the ec is an agency_or_instrumentality of its member states on balance we believe that three of the filler factors strongly support the commission’s status as an agency_or_instrumentality of the ec member states and that the other two factors slightly favor the commission are neutral or deserve little weight in the sec_162 setting cognizant that these factors should not be applied mechanically kelly f 3d pincite but rather in a manner sensitive to the context we conclude that the commission constitutes an agency_or_instrumentality of the ec member states both under the filler test and under the framework we have adopted because guardian’s ö20 million fine was paid to an agency_or_instrumentality of a foreign government within the meaning of sec_1_162-21 income_tax regs that payment was nondeductible for federal_income_tax purposes by virtue of sec_162 we will therefore grant respond- ent’s motion for partial summary_judgment and deny peti- tioner’s motion an appropriate order will be issued f
